DETAILED ACTION
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: base module, logic unit, extension modules, communication modules in claims 1-9.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, the claim recites the limitation “installing the luminaire as intended”. It is unclear on what can be construe as “installing… as intended”. 
Other dependent claims are rejected because they are dependent of the rejected claim above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gorka US publication US 20190173748.

Regarding claim 1, Gorka teaches a base module of a network assembly, wherein the base module comprises a logic unit configured to be connected to a communication bus for providing communication between the logic unit and one or several extension modules (see figure 1, base module 14 having processor 20 connected to local bus 24 and expansion modules 16a-16c, see para 0002, a system that includes a base module and a first and a second expansion module… wherein the base module has a field bus interface, and the expansion modules each have one or more electrical peripheral interfaces), in particular one or several functional devices and/or communication modules, for function extension or function provision of the network assembly (see para 0006, expansion modules… support the implementation of an automation functionality).

Regarding claim 2, Gorka further teaches the logic unit is configured such that communication via the communication bus between the logic unit and the one or several extension modules can take place via an in-system communication protocol (see para 0047, The data structure can be prepared in a field-bus-specific manner, for example in that the field-bus-specific data structure has a format that is specified (by the field bus protocol)).

Regarding claim 3, Gorka further teaches the logic unit is configured to search for an extension module connected to the communication bus via the communication bus (see para 0010, the querying of one or more of the multiplicity of expansion modules with regard to description data about the electrical peripheral interfaces of the respective expansion modules).

Regarding claim 4, Gorka further teaches the logic unit is further configured to configure an extension module for the communication bus when the search reveals that the extension module is connected to the communication bus (see para 0062, If the configuration device 40 determines that one or more files stored in the memory 44 of the third expansion module 16 c can/must be updated, it can additionally retrieve a suitable update from the server 78 and transmit it to the third expansion module 16 c).

Regarding claim 5, Gorka further teaches the logic unit has an interface for connecting a plug & play functional unit which can be directly controlled by the logic unit via control signals (see figure 1, field bus interface 26, see para 0045, The field bus interface 26 is connected through a data cable 36 to a control unit 38 that is intended to receive status information regarding analog or digital signals).

Regarding claim 6, Gorka further teaches A network assembly comprising the base module according to claim 1 (see figure 1, network 12 comprising base module 14), comprising:
at least one extension module, in particular one or several functional devices and/or communication modules, for function extension or function provision of the network structure (expansion modules 16a-16c, see para 0006, expansion modules… support the implementation of an automation functionality); and
a communication bus for providing communication between the logic unit of the base module and the one or several extension modules (local bus 24).

Regarding claim 8, Gorka further teaches the at least one extension module comprises at least one communication module for connecting the network assembly to a network system (see figure 3, communication unit 46 of the expansion module 16b).

Regarding claim 9, Gorka further teaches the at least one communication module comprises at least one communication module for wireless communication with the network system (see para 0060, the second expansion module 16 b includes the radio interface 60).

Regarding claim 10, Gorka teaches a method for configuring an extension module of a network assembly, wherein the network assembly comprises a base module with a logic unit, and a communication bus for providing communication between the logic unit and one or several extension modules (see figure 1, base module 14 having processor 20 connected to local bus 24 and expansion modules 16a-16c, see para 0002, a system that includes a base module and a first and a second expansion module… wherein the base module has a field bus interface, and the expansion modules each have one or more electrical peripheral interfaces), in particular one or several functional devices and/or communication modules, for function extension or function provision of the network assembly (see para 0006, expansion modules… support the implementation of an automation functionality), and wherein the method comprises:
searching for an extension module connected to the communication bus (see para 0010, the querying of one or more of the multiplicity of expansion modules with regard to description data about the electrical peripheral interfaces of the respective expansion modules); and
configuring an extension module for the communication bus if the search shows that the extension module is connected to the communication bus (see para 0062, If the configuration device 40 determines that one or more files stored in the memory 44 of the third expansion module 16 c can/must be updated, it can additionally retrieve a suitable update from the server 78 and transmit it to the third expansion module 16 c).

Regarding claim 11, Gorka further teaches querying whether the extension module found during the search is a communication module (see para 0050, the local bus communication unit 46 receives, through the first local bus input 52, a query from the base module 14 with regard to information describing the first expansion module 16 a); and
designating the extension module to represent a functional device present in the network assembly by the communication module in a network if the query results in the extension module found in the search being a communication module (see para 0050, in response to the query the processing unit 42 can read out a data structure stored in the memory 44 and containing information describing the first expansion module 16 a… the first data structure can contain information about the fact that the first expansion module 16 a includes a first peripheral interface 48 and a second peripheral interface 50).

Regarding claim 12, Gorka further teaches notifying the communication module of the type of functional device being represented (see para 0050, the first data structure can contain information about whether the first peripheral interface 48 and the second peripheral interface 50 of the first expansion module 16 a are analog or digital peripheral interfaces).

Regarding claim 13, Gorka further teaches sending factory settings of the functional device to be represented to the communication module (see para 0050, the first data structure can include an address of the first peripheral interface 48 and an address of the second peripheral interface 50 of the first expansion module 16 a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gorka as applied to claims above, and further in view of Ender et al US publication US 20200183867.

Regarding claim 7, Gorka teaches all the features with respect to claim 6 as outlined above.
But, Gorka fails to teach the network assembly comprises at least one light source and at least one driver for driving the at least one light source, and wherein the at least one driver is formed as a functional device connectable to the communication bus.
However, Ender teaches a network assembly comprises at least one light source and at least one driver for driving the at least one light source (see figure 1, component 2a, see para 0049, the components 2 a . . . 2 f, such as lamp operating devices e.g. driver for driving at least one light source), and wherein the at least one driver is formed as a functional device connectable to a communication bus (see para 0049, The data bus 1 may be a bus system according to the DALI industry standard, via which the components 2 a … transmit control commands and operating data e.g. 2a is a functional device connected to communication bus 1).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the network of Gorka and further incorporate the driver for the light source as a device connected to the network.
The motivation for doing so is to provide lighting control through a networked control unit thus enhance the utility of the network system as taught by Ender (see para 0052).

Regarding claim 14, Gorka teaches all the features with respect to claim 10 as outlined above.
But, Gorka fails to teach the network assembly comprises an extension module configured as a luminaire, and wherein the method further comprises installing the luminaire as intended and subsequently calibrating the luminaire.
However, Ender teaches a network assembly comprises an extension module configured as a luminaire (see figure 1, component 2a, see para 0049, the components 2 a . . . 2 f, such as lamp operating devices), and a method comprises installing the luminaire as intended and subsequently calibrating the luminaire (see para 0022, Here some or all of the properties of the components, such as the ability to control light intensity or color temperature, can be reached from the network as resources).
Therefore, it would have been obvious for a person having ordinary skill in the art to modify the network of Gorka and further incorporate a luminaire as the networked extension module.
The motivation for doing so is to provide lighting control through a networked control unit thus enhance the utility of the network system as taught by Ender (see para 0052).

Regarding claim 15, Ender further teaches subsequently calibrating the luminaire comprises transmitting calibration data for calibrating the luminaire to the network assembly via an extension module configured as a communication module (see figure 1, communication module 4, see para 0054, The communication module 4 may be a gateway, and enables a transparent transmission of the control commands and queries from the control unit 5 and the sensor 6 to the desired component 2 a . . . 2 f).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Feil et al US publication US 20190320518 discloses installing an executable computer program in an illumination system having a plurality of illumination devices
Guttermuth et al US publication US 20140122754 discloses configuring a communication interface module in a control system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H DANG whose telephone number is (571)272-0470. The examiner can normally be reached Monday-Friday 9:30AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H DANG/               Primary Examiner, Art Unit 2184